
	

114 HR 2558 IH: Examination of Exposures to Environmental Hazards During Military Service and Health Care for Atsugi Naval Air Facility Veterans and their Families Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2558
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Schrader (for himself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the provision of health care for certain individuals exposed to environmental hazards
			 at Atsugi Naval Air Facility, to establish an advisory board to examine
			 exposures to environmental hazards at such Air Facility, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Examination of Exposures to Environmental Hazards During Military Service and Health Care for Atsugi Naval Air Facility Veterans and their Families Act of 2015.
		2.Advisory Board on Environmental Exposures at Atsugi Naval Air Facility
 (a)EstablishmentThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish an advisory board (to be known as the Advisory Board on Environmental Exposures at Atsugi Naval Air Facility) to provide expert advice to the Department of Defense and the Department of Veterans Affairs on matters relating to the exposure of current and former members of the Armed Forces and their dependants to environmental hazards at Atsugi Naval Air Facility, Japan, during the period beginning in 1983, as determined by the Advisory Board, in which the air, water, or soil at Atsugi Naval Air Facility was contaminated due to an incinerator.
 (b)CompositionThe Advisory Board shall consist of seven members, appointed by the President, in consultation with the Secretary of Defense and the Secretary of Veterans Affairs, of whom—
 (1)two members shall be members of military service organizations or organizations recognized by the Secretary of Veterans Affairs under section 5902 of title 38, United States Code (commonly referred to as veterans service organizations);
 (2)two members shall be officials of appropriate Federal agencies, other than the Department of Defense or the Department of Veterans Affairs, with experience in environmental exposure or environmental exposure assessments, health monitoring, or other relevant fields; and
 (3)three members shall be scientists who— (A)have backgrounds in environmental exposure or environmental exposure assessments, health monitoring, or other relevant fields; and
 (B)are not officials or employees of the Federal Government. (c)Appointments (1)DeadlineAll members of the Advisory Board shall be appointed not later than 90 days after the date of the enactment of this Act.
 (2)DurationMembers of the Advisory Board shall serve for three-year terms, subject to renewal, but not longer than six years in total.
 (3)VacanciesA vacancy in the Advisory Board shall be filled in the manner in which the original appointment was made.
 (d)ChairpersonThe members of the Advisory Board shall select from among its membership a Chairperson to serve a one-year term.
 (e)QuorumA majority of the members of the Board shall constitute a quorum. (f)MeetingsThe Board shall meet at the call of the Chairperson.
			(g)Compensation
				(1)Officers of the federal government
 (A)In generalA member of the Board who is an employee of the Federal Government may not receive additional pay, allowances, or benefits by reason of the member’s service on the Board.
 (B)Travel expensesEach such member of the Board shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
					(2)Other members
 (A)In generalExcept as provided in subparagraph (B), a member of the Advisory Board who is not an employee of the Federal Government—
 (i)shall be paid compensation out of funds made available for the purposes of this title at the daily equivalent of the highest rate payable under section 5332 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties as a member of the Advisory Board; and
 (ii)while away from the member’s home or regular place of business on necessary travel in the actual performance of duties as a member of the Advisory Board, shall be paid per diem, travel, and transportation expenses in the same manner as is provided under subchapter I of chapter 57 of title 5, United States Code.
 (B)LimitationA member of the Advisory Board may not be paid compensation under subparagraph (A)(ii) for more than 120 days in any calendar year.
					(h)Staff
 (1)In generalThe Chairperson of the Advisory Board may, without regard to the civil service laws and regulations, appoint an executive director of the Advisory Board, who shall be a civilian employee of the Department of Defense, and such other personnel as may be necessary to enable the Advisory Board to perform its duties. The appointment of an executive director shall be subject to approval by the Advisory Board.
 (2)CompensationThe Chairperson of the Advisory Board may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (i)Detail of government employeesUpon request of the Chairperson of the Advisory Board, the head of any Federal department or agency may detail, on a nonreimbursable basis, any personnel of that department or agency to the Advisory Board to assist it in carrying out its duties.
 (j)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory Board shall terminate on the date that is 12 years after the date of the enactment of this Act.
			3.Consideration of environmental exposures at Atsugi Naval Air Facility, Japan
 (a)In generalThe purpose of the Advisory Board established under section 3 is to consider and study cases of exposure of current and former members of the Armed Forces and their dependants to potential environmental hazards at Atsugi Naval Air Facility, Japan, during the period beginning in 1983, as determined by the Advisory Board, in which the air, water, or soil at Atsugi Naval Air Facility was contaminated due to an incinerator. The Advisory Board shall evaluate claims related to hazardous environmental exposures at such Air Facility that are submitted to the Advisory Board by members of the Armed Forces, veterans, dependants of members of the Armed Forces and veterans, veterans advocacy groups, and officials of the Department of Defense and the Department of Veterans Affairs with responsibility or experience monitoring the health of current and former members of the Armed Forces.
 (b)Consideration of exposure claimsNot later than 180 days after receiving such a claim, the Advisory Board shall consider the claim and take one of the following actions:
 (1)If the Advisory Board determines that further consideration of the claim is necessary to adequately assess the extent of exposure, the Advisory Board shall convene a science review panel under subsection (c) to make such assessment and report its findings to the Advisory Board.
 (2)If the Advisory Board determines that the extent of exposure is insufficient to warrant further consideration of the claim, the Advisory Board shall make a recommendation of such finding to the Secretary of Defense and the Secretary of Veterans Affairs.
 (3)If the Advisory Board determines that during the time period covered by such claim, members of the Armed Forces and their dependants were exposed to sufficient amounts of environmental hazards to warrant health care or compensation, the Advisory Board shall submit to the Secretary of Defense and the Secretary of Veterans Affairs a report that includes the following:
 (A)Recommendations that— (i)such members should receive—
 (I)health care benefits through the Department of Defense specifically designed to address such exposure, as determined by the Secretary of Defense; or
 (II)veterans health care or compensation specifically designed to address such exposure; and (ii)dependants of such members should receive health care benefits through the Department of Defense specifically designed to address such exposure, as determined by the Secretary of Defense, or financial compensation, or both.
 (B)Information on cost and attributable exposure, as defined in regulations prescribed pursuant to this Act.
					(c)Science advisory panels
 (1)EstablishmentThe Advisory Board may convene a science advisory panel to assist in the consideration of a claim under this section.
 (2)CompositionA science advisory panel convened under this subsection shall consist of seven scientists who— (A)have backgrounds in environmental exposure or environmental exposure assessments, health monitoring, or other relevant fields; and
 (B)are not officials or employees of the Federal Government. (3)ChairpersonThe Chairperson of the Advisory Board shall select from among the membership of a science advisory panel an individual to serve as Chairperson of the panel. The individual so selected shall serve a one-year term as Chairperson of the panel.
 (4)Consideration of military exposure claimsNot later than 180 days after requested by the Advisory Board to review a claim, a science advisory panel shall submit a report to the Advisory Board with one of the following recommendations:
 (A)A recommendation that there is insufficient exposure to warrant further consideration of the claim. (B)A recommendation that further study of the claim is necessary, to be carried out by, or under the direction of, the science advisory panel in coordination with the Advisory Board.
 (C)A recommendation that, during the time period covered by such claim, members of the Armed Forces and their dependants were exposed to a sufficient risk of exposure to environmental hazards to warrant compensation or health care.
 (d)Subpoena authorityThe Advisory Board and each science advisory panel convened by the Advisory Board under subsection (c) are authorized to require by subpoena the attendance and testimony of witnesses necessary to consider hazardous environmental exposure cases under this section.
 (e)Cooperation of Federal agenciesThe head of each relevant Federal agency, including the Administrator of the Environmental Protection Agency, shall cooperate fully with the Advisory Board and each science advisory panel convened by the Advisory Board under subsection (c) for purposes of considering hazardous environmental exposure cases under this section.
 (f)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory Board shall terminate on the date that is 12 years after the date of the enactment of this Act.
			4.Health care services for certain individuals at Atsugi Naval Air Facility, Japan
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall establish procedures for identifying and compiling a list of individuals exposed to environmental hazards at Atsugi Naval Air Facility, Japan, during the period beginning in 1983, as determined by the Secretaries, in which the air, water, or soil at Atsugi Naval Air Facility was contaminated due to an incinerator. The list may include individuals who were exposed to such hazards as fetuses in utero.
 (b)Eligibility for health careIndividuals included on the list compiled under subsection (a) shall be immediately eligible for health care as follows:
 (1)Dependants shall be eligible for health care benefits through the Department of Defense, as determined by the Secretary of Defense, for any condition, or any disability that is associated with such condition, that is associated with exposure to the contaminants in the air from an incinerator at Atsugi Naval Air Facility.
 (2)Current and former members of the Armed Forces shall be eligible to receive one of the following: (A)Health care benefits through the Department of Defense specifically designed to address such exposure, as determined by the Secretary of Defense.
 (B)Health care benefits through the Department of Veterans Affairs specifically designed to address such exposure.
					(c)Report
 (1)In generalNot later than 30 days after compiling the list required under subsection (a), the Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall submit to the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate and the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives a report on the compilation of such list.
 (2)ContentThe report required under paragraph (1) shall include— (A)the evidence considered in selecting the covered period of air contamination at Atsugi Naval Air Facility; and
 (B)the criteria used to determine whether an individual was exposed to a contaminant during the covered period and the rationale for using those criteria.
					5.Annual report
 (a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall submit to the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate and the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives a report on health care and other benefits provided under this Act.
 (b)ContentThe report required under subsection (a) shall include the following: (1)A description of the classes of individuals who have received health care and other benefits under this Act during the reporting period.
 (2)A description of the health care benefits that have been provided to such individuals. (3)A description of the procedures used to identify individuals exposed to environmental hazards at Atsugi Naval Air Facility, Japan.
 (4)Recommendations for any additional legislation necessary to implement this Act. 6.RegulationsThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly prescribe regulations to carry out the provisions of this Act, including guidelines regarding health conditions and symptoms that may be attributed to hazardous environmental exposures at Atsugi Naval Air Facility, Japan.
 7.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.  